966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thanh Vong HOAI, Appellant,v.SUN REFINING AND MARKETING COMPANY, INC.
Nos. 91-7192, 91-7193 and 91-7194.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1992.

Before RUTH BADER GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the responses to the order to show cause, it is


2
ORDERED that the order to show cause be discharged and the appeals be dismissed.   A notice of appeal filed before the disposition of a motion for judgment under Federal Rule of Civil Procedure 50(b) is premature;  "the time for appeal for all parties shall run from the entry of the order" granting or denying the Rule 50(b) motion.   Fed.R.App.P. 4(a)(4).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.